EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Coe on 8/10/2021.
The application has been amended as follows: 
Claim 14, to the end of the claim add --wherein the thin layer has a non-uniform thickness, a thickest portion of the thin layer being in contact with the primary wick in the vicinity of the tip of each projection, and the thickness of said thin layer decreasing the further the distance from the primary wick--.
Cancel claims 15 and 16.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the limitations of claims 1 and 16. Specifically, the limitations of “providing a fillet of porous second material extending away from the thin layer of porous second material away from the tips of the projections and wherein the fillet of porous second material is in contact with the front face of the primary wick, which increases a contact area between the porous second material and the primary wick” (as in claim 1) or “wherein the thin layer has a non-uniform thickness, a thickest portion of the thin layer being in contact with the primary wick in the vicinity of the tip of each projection, and the thickness of said thin layer decreasing the further the distance from the primary wick” (as in claim 16. Valenzuela (U.S. Paten Publication No. 2005/0230085), considered the closest prior art, teaches providing a projections which contact a first porous material. However, Valenzuela fails to teach a second porous material on the projections with the previously recited features. The prior art fails to render this obvious and thus the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763